June 27, 2008


Mr. David M. Pruessner
The Law Offices of David M. Pruessner
Three Galleria Tower
13155 Noel Road, Suite 1025
Dallas, TX 75240
Mr. William O. Wuester
Douglas, Wuester & Stenholm P. C.
500 West 7th Street, Suite 501
Fort Worth, TX 76102

RE:   Case Number:  05-0916
      Court of Appeals Number:  02-02-00264-CV
      Trial Court Number:  141-173273-98

Style:      PLEASANT GLADE ASSEMBLY OF GOD, REVEREND LLOYD A. MCCUTCHEN,
      ROD LINZAY, HOLLY LINZAY, SANDRA SMITH, BECKY BICKEL, AND PAUL
      PATTERSON
      v.
      LAURA SCHUBERT

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  The Motion to Strike is denied.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. David C. Colley|
|   |                   |
|   |Mr. Thomas A.      |
|   |Wilder             |
|   |Ms. Stephanie      |
|   |Robinson           |